Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158315                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  OAKLAND COUNTY,                                                                                     Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158315
                                                                   COA: 341172
                                                                   Court of Claims: 17-000216-MZ
  STATE OF MICHIGAN, DEPARTMENT OF
  LICENSING AND REGULATORY AFFAIRS,
  and MICHIGAN INDIGENT DEFENSE
  COMMISSION,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2019
           t0320
                                                                              Clerk